                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Chicago Board Options Exchange Volatility Index
Manipulation Antitrust Litigation, et al.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:18−cv−04171
                                                                      Honorable Manish S.
                                                                      Shah
John Does, et al.
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 1, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Any additional applications
to revise plaintiffs' leadership structure shall be filed by 8/7/19. The current structure of
co−lead counsel and the steering committee shall remain in place while any applications
are pending. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
